Order entered April 3, 2013




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-13-00237-CV

          IN RE EDWARD W. MANDEL AND IGOR SHABANETS, Relators

                    On Appeal from the 416th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 416-00519-2013

                                       ORDER
      Based on the Court’s opinion of this date, relators’ petition for writ of mandamus is

DISMISSED. We ORDER that the parties bear their own costs.


                                                  /s/   DAVID L. BRIDGES
                                                        JUSTICE